Citation Nr: 1714542	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc and joint disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Vetera represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010 and January 2012 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Honolulu, Hawaii and Portland, Oregon, respectively.

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A copy of the transcript is of record.  

In September 2015, the Board remanded the instant matters.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In August 2016, subsequent to the issuance of the April 2016 supplemental statement of the case, the Veteran submitted additional evidence directly to VA.  This additional evidence included private treatment records dated through April 2016.  The Veteran waived initial AOJ consideration of any additional evidence that he submitted to VA in a June 2016 submission.  The Board may therefore properly consider such evidence.  See 38 C.F.R. § 20.1304 (2016). 


FINDINGS OF FACT

1.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service. 

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service and cardiovascular-renal disease did not manifest within one year of the Veteran's discharge from service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claims for service connection, an October 2009 letter, sent prior to the unfavorable decision issued in June 2010, advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for a low back condition on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  A September 2011 letter, sent prior to the unfavorable rating decision issued in January 2012, provided such notice with regards to his claim for service connection for hypertension.
Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, various private treatment records and VA outpatient treatment records have been obtained and considered.  A March 2016 RO Memorandum indicates that the Record Management Center had conducted multiple searches for the Veteran's service treatment records dated from 1974 to 1980 and that no records were located for the Veteran.  The Veteran was informed of this unavailability in a March 2016 letter.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in order to adjudicate his claims for service connection in January 2016.  In this regard, the Board notes that the VA examiner offered etiological opinions as to the claimed disorders and based his conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board had previously found the December 2011 VA examinations to be inadequate in its September 2015 remand.  In addition, the Board notes that neither the Veteran nor his representative have argued that the January 2016 opinion is inadequate as to the issue of service connection for hypertension.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met. 

The Board notes the argument of the Veteran's representative in its September 2016 Informal Hearing Presentation that the January 2016 opinion as to the issue of entitlement to service connection for a lumbar spine disorder was inadequate.  Specifically, they argue that the opinion is based on an inaccurate factual predicate-namely that the Veteran's sole diagnosis was a lumbosacral strain.  They further argue that this opinion did not account for the Veteran's lay statements and that it did not consider whether the Veteran's in-service back strain or clinical diagnosed degenerative disc disease was aggravated by the nonservice-connected congenital condition.  However, a review of the January 2016 opinion reveals that the examiner specifically noted that the Veteran had a concurrent diagnosis of degenerative disc/degenerative joint disease of the lumbar spine and that he had a history of degenerative disc disease/degenerative joint disease of the lumbar spine.  The examiner also acknowledged the Veteran's reports of back pain that began in 1987.  In addition, the examiner clearly explained that the Veteran's in-service back complaints would only indicate mechanical back pain and strain rather than his current condition.  Moreover, while the Veteran's representative argued that the examiner did not address whether his current lumbar spine disorder was aggravated by the nonservice-connected congenital condition, the VA examiner clearly stated that the Veteran's current lumbar spine disorder is entirely related to his congenital condition.  This argument is therefore without merit.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2015 remand directives by attempting to obtain the Veteran's service treatment records dated from 1974 to 1980, and obtaining VA etiology opinions, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the May 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which then included service connection for a lumbar spine disorder and hypertension.  The Veteran testified regarding his current and past treatment for these disabilities.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disabilities, the type and onset of symptoms, the nature of his current disorders, and his contention that the onset of his disabilities occurred during service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an examination and opinion to determine the nature and etiology of the Veteran's claimed lumbar spine disorder and hypertension.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

A. Pertinent Statues and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis and cardiovascular renal disease, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Lumbar Spine Disorder

The Veteran contends that his current lumbar spine disorder had its onset during service.  During his May 2013 hearing, the Veteran testified he first complained of back pain in 1987, that no diagnostic testing was conducted during service and that he first complained to VA about his back in 2004.  He also testified that he had worked as a mechanic during service and that he lifted heavy objects and bent over a lot.

Service treatment records contain a July 1989 lumbar X-ray, which contained an impression of a normal lumbosacral spine series.  A December 1994 service discharge examination found the Veteran's spine to be normal.  In an accompanying Report of Medical History (RMH), the Veteran reported that he had a recurrent back pain.  The examiner noted his reports of intermittent back pain that reoccurred with increased activity and lifting and that he had not suffered an injury.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to a lumbar spine disorder.

Post-service treatment records indicate that the Veteran underwent a lumbar laminectomy L3-L5 due to diagnosed lumbar stenosis in October 2006.  An assessment of back pain had been noted in a May 2004 treatment note.

A December 2011 VA examination report reflected the Veteran's reports of the onset of low back pain in the 1980s without a clear inciting injury or event and that the symptoms continued to wax and wane until it required surgery in 2004.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of mild degenerative disc and joint disease of the lumbar spine was made.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness based on the lack of available evidence in the record and the lack of a back investigation by any provider.  He reasoned that the Veteran's current back pain complaints can be explained by a congenital spinal stenosis that would be expected to progress naturally with advancing age (56) along with post-surgical intervention for his congenital spinal stenosis and minor lumbar disc abnormalities in the presence of facet joint arthritic changes that can be related to post-laminectomy stresses, progressive age and obesity.  The examiner further reasoned that the Veteran's reports of recurrent back pain associated with increased activity and lifting in December 1994 suggested a lumbar strain condition in the absence of other more specific details and a review of the available records does not reveal any specific evidence of low back pain treatment or specific low back pain complaints.  However, this examiner did not address the Veteran's reports that his lumbar spine symptoms began in service and appeared to rely on the absence of any reports of back pain in his service treatment records.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  As such, the Board is affording this opinion little probative weight. 
A January 2016 VA examiner, following an examination and a review of the Veteran's claims file, opined that it was less likely than not (less than 50% probability) that the Veteran's lumbar spine disorder was incurred in or caused by the claimed in-service injury, event or illness.  He further opined that the Veteran's current low back condition was not a result of his history of a low back strain which was documented on his retirement physical examination.  The examiner reasoned that there was no specific injury or treatment for a low back condition while on active duty, that the Veteran's current low back condition was related to a congenital condition that had resulted in surgical intervention in October 2006 and that he had a concurrent diagnosis of degenerative disc/degenerative joint disease of the lumbar spine.  The examiner further reasoned that the Veteran's reports of back pain that began in 1987 would only indicate mechanical back pain and strain in light of the fact that no medical attention was sought out by the Veteran to treat this condition.  The examiner noted that he had reviewed the Veteran's service medical records, the current research, his physical examination and his medical history when reaching this opinion.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  This opinion is therefore afforded great probative weight.

The Board has first considered whether service connection is warranted on a presumptive basis.   However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in February 1995.  Moreover, as will be discussed below, the Board finds that the Veteran's statements regarding a continuity of lumbar spine symptomatology since service to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for a lumbar spine disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  While the evidence of record shows that the Veteran has a currently diagnosed lumbar spine disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the January 2016 VA examiner's opinion that the Veteran's lumbar spine disorder did not have its onset during his period of active service and was not caused by any incident or event that occurred during service as there was no specific injury or treatment for a low back condition while on active duty, that his reports of back pain during service and lack of medical attention would indicate mechanical back pain and strain rather than his currently diagnosed condition and that his current lumbar spine disorder is attributable to a congenital condition.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.  No contrary medical opinion is of record.  

The Board notes that the Veteran has contended that his lumbar spine disorder had its onset during service, and that his representative has generally alleged on his behalf that this disability had its onset during service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current lumbar spine symptoms and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran, and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and/or his representative are nonprobative evidence.  As discussed, to the extent that the Veteran contends that the lumbar spine disorder existed in service, the Board finds that contemporaneous medical evidence showing no spinal disorder at separation to be of greater probative value.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced lumbar spine symptoms during and since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that he suffered from a lumbar spine disorder during service and has generally alleged suffering from lumbar spine symptoms continuously since service.  However, he reported that he developed pain in the mid and lower back one week ago in a May 2004 VA treatment note and that he had sharp pains in the right lower back for one year in a September 2004 VA treatment note.  He also reported a three day history of low back pain with right leg numbness in an April 2006 VA treatment note and that he had suffered from lower back pain for the past 10 years in a September 2007 VA treatment note.  These statements were made during the course of treatment, many years prior to filing this instant claim for benefits, and are highly probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purposes of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board also notes that while the Veteran reported exertional low backaches for the last year or so in a May 1995 VA examination report, he also reported back issues for more than 30 years in a July 2006 VA treatment note and lower back pain beginning in 1983 in a May 2009 VA examination report.  Further, the Board notes that while the Veteran testified during his May 2013 hearing that no diagnostic testing had been conducted during service, a July 1989 lumbosacral spine X-ray was found to be normal.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current lumbar spine disorder had its onset during service are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

C.  Hypertension

The Veteran contends that his current hypertension had its onset during service.  In his May 2013 hearing, the Veteran testified that he was treated for blood pressure during service with exercise and that he began taking medication for hypertension in 1997.

Service treatment records reflect blood pressure readings of 132/98 and 130/90 and an assessment of high normal blood pressure versus very mild hypertension in November 1992.  The Veteran was advised to increase aerobatic exercise and that his blood pressure readings should be repeated in three to six months.  A December 1994 service discharge examination found the Veteran's heart and vascular systems to be normal and his blood pressure was found to be 138/88.  The Veteran reported that he did not know if he suffered from high or low blood pressure in an accompanying RMH.  Blood pressures readings in February 1995 were noted to be 118/76, 118/74, and 116/70.

Post-service treatment records reflect an impression of elevated blood pressure without a history of hypertension in October 2007 VA treatment note.  An impression of essential hypertension was noted in a November 2007 VA treatment note.  In a May 1995 VA general medicine examination report, the Veteran reported that he had elevated blood pressure on one evaluation in 1992, that it had seemed to return to normal, that he had no further problems with hypertension, that he had never been treated for hypertension and that he had no symptoms suggestive of cardiovascular disease.

A December 2011 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran had denied the presence of high or low blood pressure in the December 1994 retirement examination, that there was a concern for his blood pressure in October 1993 and that his follow-ups later in October 1993 showed normal pressures.  Examinations conducted in February 1995 showing blood pressures of 116/70, 118/74 and 118/76 also go against the Veteran having high blood pressure during service in the examiner's opinion.  However, this examiner did not address a notation in the December 1994 RMH that indicated a history of high blood pressure readings over the last year or the Veteran's hearing testimony that he was put on an exercise plan during service to lower his blood pressure.  This opinion this therefore afforded little, if any, probative weight.

A January 2016 VA examiner opined that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness and that the Veteran did not have an established diagnosis of hypertension while serving on active duty service.  The examiner reasoned that while a December 1994 treatment record stated that there were a few episodes of increased blood pressure during the last year, the Veteran's subsequent blood pressure readings did not meet the criteria of hypertension.  These blood pressure readings included the readings of 116/70, 118/76 and 118/74 in February 1995.  The examiner further opined that the Veteran developed hypertension after leaving the military.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  This opinion is therefore afforded great probative weight.

The Board has first considered whether service connection is warranted on a presumptive basis.   However, the clinical evidence of record fails to show that the Veteran manifested a cardiovascular-renal disease to a degree of 10 percent within the one year following his active duty service discharge in February 1995.  The Board notes that the Veteran denied that he ever been treated for hypertension or that he had symptoms suggestive of cardiovascular disease in the May 1995 VA examination.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The preponderance of the evidence is against the Veteran's claim for service connection for a hypertension.  While the evidence of record shows that the Veteran has currently diagnosed hypertension, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the January 2016 VA examiner's opinion that the Veteran's hypertension developed after service and that his in-service blood pressure readings after a few episodes of increased blood pressure did not meet the diagnostic criteria for hypertension.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.  No contrary medical opinion is of record.  

The Board notes that the Veteran has contended that his hypertension had its onset during service, and that his representative has generally alleged on his behalf that this disability had its onset during service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and any instance of his service to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current hypertension symptoms and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran, and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and/or his representative are nonprobative evidence.  As discussed, to the extent that the Veteran contends that the hypertension existed in service, the Board finds that contemporaneous medical evidence showing no hypertension or elevated blood pressure at separation to be of greater probative value.

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A.     § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a lumbar spine disorder, to include degenerative disc and joint disease, is denied.

Service connection for hypertension is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


